Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical component ” in claim 1 and “light-injecting apparatus, optical component, imaging unit” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter

Claims 1-4, 9-17, 19-20 and 22-26 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LIU et al. (CN 104459971 A)(hereinafter LIU)[cited in the IDS filed by the applicant]) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the second output of the optical splitter is optically coupled to the sample region so as to direct second input light into the sample region along a second path in a second direction; the further waveguide is arranged to receive third input light and to use total internal reflection to direct the third input light into the sample region along a third path in a third direction; the second direction is different from the first direction so that, in use, the first input light interferes with the second input light to form a periodic light pattern in the sample region; the third direction is different from the first direction and from the second direction; and the first, second and third directions are coplanar” along with all other limitations of the claim. 
As to claim 4, the prior arts alone or in combination fail to disclose the claimed limitations such as, “from a second output of the optical splitter, second input light into the sample region along a second path in a second direction, wherein the second direction is different from the first direction; receiving third input light in the further waveguide; using total internal reflection within the further waveguide to direct the third input light into the sample region along a third path in a third direction, wherein the third direction is different from the first and the second directions, and the first, second and third directions are coplanar; and interfering the first input light and the second input light, or the first, second and the third input light, together to form a periodic light pattern in the sample region” along with all other limitations of the claim. 
As to claim 20, the prior arts alone or in combination fail to disclose the claimed limitations such as, “to use total internal reflection to direct the first input light into the sample region along a first path in a first direction; the second output of the optical splitter is optically coupled to the sample region so as to direct second input light into the sample region along a second path in a second direction; the further waveguide is arranged to receive third input light and to use total internal reflection to direct the third input into the sample region along a third path in a third direction; the second direction is different from the first direction so that, in use, the first input light interferes with the second input light to faun a periodic light pattern in the sample region; the third direction is different from the first direction and from the second direction; and the first, second and third directions are coplanar; an objective lens arranged to collect light emanating from the sample region; and an imaging unit arranged to perform structured illumination microscopy with the collected light” along with all other limitations of the claim. 


LIU et al. only teaches: Fig. 1 is the Structured Illumination micro imaging system fundamental diagram adopting grating in current structure, and this light path forms primarily of grating 1, lighting source, lens combination 2, photodetector 4 and synchronous control system 5; The light that light source sends, through collimation, produces structured light through grating, and illumination object under test sample 3 surface, the fluorescence imaging that object under test sample 3…page 3; Figure 2,3, a kind of Structured Illumination micro imaging system based on integrated photon chip, comprise light source 1, integrated photon chip 3, sample mounting table 4, microcobjective 6, optical filtering part 7, photoelectric detector 8, computer processing system 9 and control system 10, light source 1 connects integrated photon chip 3, integrated photon chip 3 is located at below sample mounting table 4, microcobjective 6 is located at above sample mounting table 5…page 6.

Claims 2-3, 9-17, 19 and 22-26 are allowable due to their dependencies. 
The closest references, LIU et al. and Schwertner et al. (US 20090168158 A1) [cited in the IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886